Douglas, J.,
dissenting. I respectfully dissent. In doing so I agree substantially with Justice Cook’s well-reasoned dissent. I write further to make four additional points.
With regard to whether the Attorney General received (was “served” with) a copy of the Ciccos’ motion for summary judgment, wherein the constitutional issue was first raised, the introduction of the amicus brief of the Attorney General states that “the Attorney General did not receive notice of the constitutional challenge until the case was pending in the court of appeals * * However, in the statement of facts of the brief, that denial seems to be made less absolute when the Attorney General says, “There is no evidence in the record or otherwise that this pleading ever reached the office of the Attorney General.” (Emphasis added.)
In fact, plaintiffs’ motion for summary judgment included a certification that the motion had been served on the Attorney General. From the timing of this notice, the court of appeals concluded that “it would appear that the Attorney General had a reasonable amount of time in which to determine whether the state required representation in this proceeding.” This conclusion was not appealed or challenged by the Attorney General even though the Attorney General was fully aware of the case in the court of appeals, as evidenced by the filing of “Notice of Reservation of Rights and Appearance by Attorney General Betty D. Montgomery” in the Court of Appeals for Huron County. Further, the first paragraph of that fifing of the Attorney General states that “[p]ursuant to Ohio R.C. § 2721.12, the Office of the Attorney General has received notice of a constitutional challenge to portions of Ohio S.B. 20 in this action. Having read and examined the pleadings, the Attorney General has elected not to participate as a party at this time.” (Emphasis added.) If the purpose of R.C. 2721.12 is to give notice to the Attorney General so she may be heard when the constitutionality of a statute is being questioned, it would seem, by her own statement, that the purpose of the statute had been met.
Second, the decision of the majority in the instant matter cannot be reconciled with our decision in Ohioans for Fair Representation, Inc. v. Taft (1993), 67 Ohio *102St.3d 180, 616 N.E.2d 905. In Taft, we held at paragraph two of the syllabus that “[f]or purposes of R.C. 2721.12, the Attorney General will be deemed to have been ‘served with a copy of the proceeding’ once he undertakes representation of a party to the action.” However, a plain reading of the syllabus herein, with its language requiring a restrictive method of service, leaves no possibility for the Attorney General to be “deemed” to have been served. The majority apparently recognizes the conflict and attempts to distinguish Taft from the instant matter. In so doing, the majority adds to the confusion by seemingly leaving the proverbial jurisdictional door slightly ajar in those instances where the Attorney General was not served with a copy of the complaint but “had actual notice of the constitutional challenge since the inception of the case.” Nevertheless, and in any event, the majority’s analysis of this issue does not overcome the inherent contradiction between its holding and this court’s decision in Taft, and its attempt at distinguishing the two falls woefully short of resolving any confusion surely to result.
Moreover, there is other language in Taft that conflicts with the majority’s pronouncement that a challenge to the constitutionality of a statute may be raised only in the “complaint (or other initial pleading) or an amendment thereto.” In the trial court, the appellant in Taft had sought, among other relief, a request for declaratory judgment and an alternative request for declaratory judgment. In support thereof, appellant submitted a motion for summary judgment.3 On appeal, we noted with respect to appellant’s first request for declaratory relief that “[s]ince the constitutionality of the statute was not raised in these claims, no service [of the motion for summary judgment] was required on the Attorney General” to confer jurisdiction on the trial court. Taft, 67 Ohio St.3d at 183, 616 N.E.2d at 908. We further noted that because appellant had, alternatively, sought a declaration in its motion for summary judgment that the statutes in question were unconstitutional, “[s]ervice of a copy of the proceeding [for summary judgment] on the Attorney General would be required before a court would have jurisdiction to make such declarations.” Id.
In fact, Justice F.E. Sweeney expressed a similar sentiment, albeit in dissent, when he indicated in Taft that challenges to the constitutionality of a statute are *103not limited solely to the complaint or other initial pleadings but may instead arise .at other points in the action. As Justice Sweeney pointed out, “whenever a statute is alleged to be unconstitutional in a declaratory judgment action, the Attorney General shall be served with a copy of the proceeding. * * * Thus, since the constitutionality of the statutes was contested in appellant’s complaint, the failure to serve the Attorney General with a copy of the complaint deprives the court of jurisdiction to render an enforceable declaratory judgment.” (Emphasis added.) Id. at 184, 616 N.E.2d at 908 (F.E. Sweeney, J., dissenting). In other words, because, in Taft, the constitutionality of the statutes was originally contested in appellant’s complaint, Justice Sweeney aptly noted that the failure to serve that pleading on the Attorney General deprived the court of jurisdiction to entertain the action for declaratory judgment.
Third, the majority contends that a recent revision to R.C. 2721.12, now R.C. 2721.12(A), that occurred well after the relevant actions that gave rise to this matter, offers further justification for its decision. R.C. 2721.12(A) provides that “[i]n any action or proceeding that involves the validity of a municipal ordinance or franchise, the municipal corporation shall be made a party and shall be heard, and, if any statute or the ordinance or franchise is alleged to be unconstitutional, the attorney general also shall be served with a copy of the complaint or proceeding and shall be heard.” (Emphasis added.) While I believe the majority’s reliance on the amended version of R.C. 2721.12 to be highly improper, even if the reliance were justified, a closer reading of the revised section lends little support for the majority’s position.
I do not subscribe to the majority’s interpretation that the current version of the statute requires service of the complaint in all instances. The majority can arrive at such a conclusion only by interpreting the relevant language to mean that the Attorney General must be served with a copy of the complaint in the action or with a copy of the complaint in the proceeding. This interpretation, of course, ignores the obvious redundancy of such a procedural requirement. A more reasonable interpretation of R.C. 2721.12(A) is that the Attorney General may be served with a copy of the complaint in the action or with a copy of the proceeding. The words “action” and “proceeding” are clearly distinguishable. A “proceeding” is defined as “[a]n act or step that is part of a larger action.” Black’s Law Dictionary (7 Ed.1999) 1221. Further, proceedings include “all motions made in an action.”4 Id. If, as the majority suggests, R.C. 2721.12(A) was intended to require that a complaint be the sole vehicle for challenging the constitutionality of a statute, then the word “proceeding” could easily have been *104deleted from the amendment. Instead, the General Assembly chose to use both “proceeding” and “action” in a disjunctive phrase.
Finally, the pronouncement herein by the majority is at odds with the recent practice of this court. This court recently permitted the Attorney General to intervene as a party in an action where the constitutionality of a statute is at issue. Mayer v. Bristow (2000), 88 Ohio St.3d 1445, 725 N.E.2d 285. Mayer challenges the constitutionality of the vexatious litigator statute, R.C. 2323.52. In Mayer, the Court of Appeals for Crawford County, sua sponte, determined it necessary to consider the constitutionality of R.C. 2323.52 in rendering its decision. The Attorney General was apparently not notified that the constitutionality of a statute was under consideration, nor did the Attorney General render an objection subsequent to the court of appeals’ action.
While no one would question the court of appeals’ decision to raise the issue of constitutionality of a statute, it would appear that under the majority’s own reasoning in the instant matter, the court of appeals in Mayer lacked jurisdiction to declare R.C. 2323.52 unconstitutional. Moreover, on one hand, the majority decries the timing and method of service in the instant matter because, in its view, the Attorney General was left with an inadequate amount of time “to prepare a response to the complaint, make an appearance, and be involved throughout the rest of the case.” On the other hand, members of the majority herein are willing to let the Attorney General participate in Mayer, intervene as a party no less, at the later stages of the appellate process. I understand the rationale behind this” court’s decision in Mayer and that certain procedural circumstances necessitated our action. Nevertheless, the decision herein cannot be harmonized with the decision made by this court in Mayer and the result thereof merely serves to expose the impracticalities of the majority opinion.
Accordingly, based on the foregoing, I believe that the trial court had jurisdiction, the court of appeals had jurisdiction, and the issue has been properly preserved for our consideration. Thus, I dissent.
Pfeifer, J., concurs in the foregoing dissenting opinion.

. According to the majority opinion in Taft, the appellant initially filed a complaint in the trial court, seeking, among other relief, a declaration that the statutes in question did not apply to its lobbying and petitioning activities. Also in its complaint, the appellant sought, in the alternative, a declaration that if any statutes prohibit appellant’s activities, those statutes are unconstitutional. Taft, 67 Ohio St.3d at 181, 616 N.E.2d at 906. Thereafter, appellant filed a motion for summary judgment, and, by the Taft majority’s account, reframed its request for declaratory judgment. The motion for summary judgment still contained the alternative request for declaratory relief that the relevant statutes were unconstitutional. Id.


. “ ‘Proceeding is a word much used to express the business done in courts. A proceeding in court is an act done by the authority or direction of the court, express or implied. It is more comprehensive than the word ‘action, but it may include in its general sense all the steps taken or *104measures adopted in the prosecution or defense of an action, including the pleadings and judgment. As applied to actions, the term ‘proceeding’ may include — (1) the institution of the action; (2) the appearance of the defendant; (3) all ancillary or provisional steps, such as arrest, attachment of property, garnishment, injunction, writ of ne exeat; (4) the pleadings; (5) the taking of testimony before trial; (6) all motions made in the action; (7) the trial; (8) the judgment; (9) the execution; (10) proceedings supplementary to execution, in code practice; (11) the taking of the appeal or writ of error; (12) the remittitur, or sending back of the record to the lower court from the appellate or reviewing court; (13) the enforcement of the judgment, or a new trial, as may be directed by the court of last resort.” (Footnotes omitted.) Bryant, The Law of Pleading Under the Codes of Civil Procedure (2 Ed.1894) 3-4.